                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03             Desc
                                                                                                                          Main Document    Page 1 of 11


                                                                                        1 Barry S. Glaser, State Bar No. 70968
                                                                                          bglaser@swesq.com
                                                                                        2 Jacquelyn H. Choi, State Bar No. 211560
                                                                                          jchoi@swesq.com
                                                                                        3 STECKBAUER WEINHART, LLP
                                                                                          333 S. Hope Street, 36th Floor
                                                                                        4 Los Angeles, California 90071
                                                                                          213.229.2868 - Telephone
                                                                                        5 213.229.2870 – Facsimile

                                                                                        6 Attorneys for San Bernardino County Treasurer –
                                                                                          Tax Collector
                                                                                        7
                                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                        8
                                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                        9
                                                                                                                            RIVERSIDE DIVISION
                                                                                       10
                                                                                          In re                                           Case No. 6:19-bk-14124-WJ
                                                                                       11
   LLP




                                                                                                                                          Chapter 13
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12
STECKBAUER WEINHART,




                                                                                          BRIGITTE LYN LAMONTE,                           OPPOSITION TO CHAPTER 13 PLAN;
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                                                 MEMORANDUM OF POINTS AND
                                                                                                                                          AUTHORITIES; AND DECLARATION
                                                                                       14                                                 OF KELLY R. MCKEE IN SUPPORT
                                                                                                                                          THEREOF
                                                                                       15
                                                                                                         Debtor.                          Confirmation Hearing Date:
                                                                                       16                                                 Date: July 3, 2019
                                                                                                                                          Time: 2:30 p.m.
                                                                                       17                                                 Place: Courtroom 304
                                                                                                                                                 3420 Twelfth Street
                                                                                       18                                                        Riverside, CA 92501

                                                                                       19                                                        341(a) Meeting of Creditors Date:
                                                                                                                                                 Date: June 26, 2019
                                                                                       20                                                        Time: 8:00 a.m.
                                                                                                                                                 Place: 3801 University Avenue
                                                                                       21                                                               RM 101
                                                                                                                                                        Riverside, CA 92501
                                                                                       22

                                                                                       23             TO THE HONORABLE WAYNE JOHNSON, UNITED STATES BANKRUPTCY
                                                                                       24 JUDGE, THE DEBTOR, THE UNITED STATES TRUSTEE AND TO ALL INTERESTED

                                                                                       25 PARTIES:

                                                                                       26             The San Bernardino County Treasurer – Tax Collector (the “County”) hereby submits its
                                                                                       27 Opposition to Chapter 13 Plan (the Opposition), in the above-referenced bankruptcy filed by

                                                                                       28 debtor Brigitte Lyn LaMonte (the “Debtor”), as follows:


                                                                                            20030.055/4843-8493-1737.1                       1
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03            Desc
                                                                                                                          Main Document    Page 2 of 11


                                                                                        1                                                   I.

                                                                                        2                                             INTRODUCTION

                                                                                        3             On May 11, 2019 (the "Petition Date"), the Debtor initiated a chapter 13 bankruptcy

                                                                                        4 proceeding solely to halt the County's tax sales of the Debtor's real properties. The Debtor and/or

                                                                                        5 various trusts formed by the Debtor on her behalf constitute the record owners of twenty-nine (29)

                                                                                        6 different properties located in San Bernardino County (collectively, the "Properties"). The Debtor

                                                                                        7 has been delinquent in paying her real property taxes since as early as 2012 with combined tax

                                                                                        8 delinquencies in the approximate amount of $360,000.00. Therefore, the Debtor's Properties were

                                                                                        9 among the many parcels scheduled to be sold at the County's tax sales commencing on May 11,

                                                                                       10 2019 and ending May 17, 2019. Of the 29 Properties, seven (7) were not sold. The County is

                                                                                       11 authorized under state law to re-offer these unsold properties at the re-offer auction within 90 days
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 of the original sale date, which is scheduled to take place starting August 3rd through August 9th,
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 2019.

                                                                                       14             Under California law, a tax-defaulted property may be redeemed until the right of

                                                                                       15 redemption is terminated. See California Revenue and Taxation Code ("RTC") § 4101. In order

                                                                                       16 to redeem property, the total amount of all defaulted taxes must be paid prior, together with

                                                                                       17 penalties, costs and fees. See RTC § 4102. Moreover, termination of the redemption period, the

                                                                                       18 circumstances under which the right to redeem revives and when the sale is complete are governed

                                                                                       19 by Section 3707 of the California Revenue and Taxation Code. Under this California statute, if

                                                                                       20 the tax-defaulted property is not redeemed prior to the redemption termination deadline, the record

                                                                                       21 owner of the property loses all rights in the property, including all "legal and equitable interest"

                                                                                       22 therein. See RTC § 3707(e) (emphasis added).

                                                                                       23             In the circumstances presented here, the Debtor's right of redemption expired at 5:00 p.m.

                                                                                       24 (PST) on May 10, 2019, one (1) day prior to the Petition Date. Therefore, at this time, the Debtor

                                                                                       25 lost all legal and equitable interest in the Debtor's Properties by the time she sought bankruptcy

                                                                                       26 protection. Accordingly, by the time the County commenced the auction on May 11, 2019, these

                                                                                       27 Properties were not the subject of the Debtor's bankruptcy estate. Thus, the County was entirely

                                                                                       28 protected in pursuing its rights and remedies under applicable state law in its efforts to collect the


                                                                                            20030.055/4843-8493-1737.1                           2
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03            Desc
                                                                                                                          Main Document    Page 3 of 11


                                                                                        1 delinquent taxes owed by this Debtor as the automatic stay simply did not apply.

                                                                                        2             On May 13, 2019, however, the County received a written correspondence from the

                                                                                        3 Debtor's representative notifying the County that the Debtor was the record owner of the

                                                                                        4 Properties and to "cease all foreclosure actions". The Debtor is clearly mistaken in this regard.

                                                                                        5 Notwithstanding the foregoing, out of abundance of caution and based upon the Debtor's alleged

                                                                                        6 threats that the County violated the stay, the County filed a motion confirming that the automatic

                                                                                        7 stay did not apply, or, in the alternative, for relief from stay nunc pro tunc for "cause", seeking the

                                                                                        8 entry of a Court order confirming that the automatic stay imposed under Section 362(a) is not

                                                                                        9 applicable.

                                                                                       10             On May 28, 2019 (and again on June 5, 2019), the Debtor filed a Chapter 13 Plan (the

                                                                                       11 "Plan") seeking to pay not more than $238.60 per month for 60 months on behalf of only 2
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 creditors for the total erroneous sum of $14,316.00. This proposed Plan is not feasible, uncertain
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 and is nonsensical. The County is owed not less than approximately $360,000.00 as of the

                                                                                       14 Petition Date and the Debtor has listed total combined debt in the amount of $346,833.26.

                                                                                       15 Moreover, the Debtor further seeks to modify the County's secured claim respecting just one (1)

                                                                                       16 property with erroneous claim and valuation information and without attaching mandatory Court

                                                                                       17 forms for a proposed modification. Clearly, there are many deficiencies associated with this Plan,

                                                                                       18 including issues of feasibility, the total amount of the County's claim and total disregard for the

                                                                                       19 claims of other creditors listed in the Debtor's Schedules.

                                                                                       20             Accordingly, the County respectfully requests that the Court deny confirmation of the Plan

                                                                                       21 and grant such further relief as the Court deems just and proper.

                                                                                       22                                                    II.

                                                                                       23                                           BACKGROUND FACTS

                                                                                       24 A.          The Debtor's Prior Bankruptcy Cases

                                                                                       25             1.        On December 18, 1996 the Debtor filed a chapter 7 bankruptcy case, which case

                                                                                       26 was immediately dismissed on February 26, 1997 (with a 180-day bar) for Debtor's failure to

                                                                                       27 appear at a creditors' meeting.

                                                                                       28             2.        On August 17, 2016, the Debtor filed a chapter 7 bankruptcy case which was


                                                                                            20030.055/4843-8493-1737.1                             3
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03                  Desc
                                                                                                                          Main Document    Page 4 of 11


                                                                                        1 dismissed on September 14, 2016 for Debtor's failure to file certain information.

                                                                                        2 B.          The Debtor's Current Bankruptcy Case

                                                                                        3             3.        On May 11, 2019 (the "Petition Date"), the Debtor initiated a chapter 13

                                                                                        4 bankruptcy proceeding solely to halt the County's tax sales of the Debtor's real properties.

                                                                                        5             4.        The Debtor and/or various trusts formed by the Debtor on her behalf constitute the

                                                                                        6 record owners of twenty-nine (29) properties which were subject to the County's tax sales, which

                                                                                        7 transpired between May 11th through May 17th, 2019. Of these 29 properties, seven (7) properties

                                                                                        8 were not sold. However, the County is authorized under state law to re-offer these unsold

                                                                                        9 properties at the re-offer auction within 90 days of the original sale date, which is scheduled to

                                                                                       10 take place starting August 3rd through August 9th, 2019.

                                                                                       11             Below is a chart describing the Properties that are the subject of the County's relief from
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 stay motion along with the total amount of tax delinquencies as of the Petition Date as well as the
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 status of the prior tax sales.

                                                                                       14             APN                  Property Address         Delinquent                   Status
                                                                                                                                                    Taxes as of
                                                                                       15                                                          Petition Date
                                                                                            0296-XXX-XX-XXXX             9 Fredalba, Running      $4,272.70           Sold
                                                                                       16                                Springs, CA 92382
                                                                                            0300-XXX-XX-XXXX             12273 Overcrest Drive,   $34,079.63          Sold
                                                                                       17                                Yucaipa, CA 92399
                                                                                            0322-XXX-XX-XXXX             12029 Bryant Street,     $26,860.06          Sold
                                                                                       18                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             12035 Bryant Street,     $9,485.01           Sold
                                                                                       19                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             35364 Yucaipa Blvd.,     $14,116.87          Sold
                                                                                       20                                Yucaipa, CA 92399
                                                                                            0331-XXX-XX-XXXX             302 Hemlock Drive,       $34,353.97          Sold
                                                                                       21                                Lake Arrowhead, CA
                                                                                                                         92353
                                                                                       22 0332-XXX-XX-XXXX               853 Arrowhead Villas     $22,483.53          Sold
                                                                                                                         Road, Arrowhead
                                                                                       23                                Villas, CA 92407
                                                                                            0490-XXX-XX-XXXX             Vacant land, 42829       $89,561.29          Not Sold
                                                                                       24                                Harper Lake Rd.,
                                                                                                                         Hinkley, CA 92347
                                                                                       25 0490-XXX-XX-XXXX               Vacant land in San       $34,200.02          Not Sold
                                                                                                                         Bernardino County
                                                                                       26 0490-XXX-XX-XXXX               Vacant land in San       $9,592.37           Sold
                                                                                                                         Bernardino County
                                                                                       27 0490-XXX-XX-XXXX               Vacant land in San       $3,674.24           Sold
                                                                                                                         Bernardino County
                                                                                       28


                                                                                            20030.055/4843-8493-1737.1                            4
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03             Desc
                                                                                                                          Main Document    Page 5 of 11


                                                                                        1 0490-XXX-XX-XXXX               Vacant land in San       $3,674.24          Sold
                                                                                                                         Bernardino County
                                                                                        2 0493-XXX-XX-XXXX               Vacant land in San       $1,822.11          Not Sold
                                                                                                                         Bernardino County
                                                                                        3 0496-XXX-XX-XXXX               Vacant land in San       $4,257.43          Sold
                                                                                                                         Bernardino County
                                                                                        4 0496-XXX-XX-XXXX               Vacant land in San       $2,559.93          Not Sold
                                                                                                                         Bernardino County
                                                                                        5 0496-XXX-XX-XXXX               Vacant land in San       $2,559.93          Not Sold
                                                                                                                         Bernardino County
                                                                                        6 0502-XXX-XX-XXXX               Vacant land in San       $6,737.18          Sold
                                                                                                                         Bernardino County
                                                                                        7 0502-XXX-XX-XXXX               Vacant land in San       $2,220.68          Sold
                                                                                                                         Bernardino County
                                                                                        8 0504-XXX-XX-XXXX               Vacant land in San       $1,674.52          Sold
                                                                                                                         Bernardino County
                                                                                        9 0504-XXX-XX-XXXX               Vacant land in San       $1,674.42          Sold
                                                                                                                         Bernardino County
                                                                                       10 0504-XXX-XX-XXXX               Vacant land in San       $2,707.65          Sold
                                                                                                                         Bernardino County
                                                                                       11 0515-XXX-XX-XXXX               41239 Coventry Rd.,      $6,995.12          Sold
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                                                         Newberry Springs, CA
                                                                                       12                                92365
STECKBAUER WEINHART,




                                                                                            0515-XXX-XX-XXXX             Vacant land in San       $1,495.61          Sold
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                                Bernardino County
                                                                                       14 0602-XXX-XX-XXXX               Vacant land, Outpost,    $4,714.68          Not Sold
                                                                                                                         Joshua Tree, CA 92252
                                                                                       15 0606-XXX-XX-XXXX               Vacant land in San       $13,591.83         Sold
                                                                                                                         Bernardino County
                                                                                       16 0611-XXX-XX-XXXX               71824 Cove View Rd.,     $4,189.28          Sold
                                                                                                                         Tweentynine Palms,
                                                                                       17                                CA 92277
                                                                                            0630-XXX-XX-XXXX             Botkin Rd., Landers,     $6,004.26          Sold
                                                                                       18                                CA 92285
                                                                                            0648-XXX-XX-XXXX             Vacant land in San       $3,124.28          Pending Sale
                                                                                       19                                Bernardino County
                                                                                            3128-XXX-XX-XXXX             Vacant land in San       $5,873.22          Sold
                                                                                       20                                Bernardino County

                                                                                       21
                                                                                                      5.        On May 28, 2019, the Debtor filed her Schedules and listed all twenty-nine
                                                                                       22
                                                                                            Properties as part of her bankruptcy estate. See Schedule A/B [Docket No. 15].
                                                                                       23
                                                                                                      6.        On May 28, 2019, the Debtor filed a Chapter 13 Plan [Docket No. 16].
                                                                                       24
                                                                                                      7.        On June 5, 2019, the Debtor filed Debtor's Notice of (1) 11 U.S.C. Section 341(a)
                                                                                       25
                                                                                            Meeting of Creditors, and (2) Hearing on Confirmation of Chapter 13 Plan and Modification of
                                                                                       26
                                                                                            Secured Claim(s) By Plan, With Copy of Chapter 13 Plan (the "Plan") [Docket No. 27].
                                                                                       27

                                                                                       28


                                                                                            20030.055/4843-8493-1737.1                           5
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03             Desc
                                                                                                                          Main Document    Page 6 of 11


                                                                                        1                                                        III.

                                                                                        2             THE DEBTOR’S TREATMENT OF THE COUNTY'S CLAIM IS WHOLLY

                                                                                        3                                INADEQUATE AND THE PLAN IS NOT FEASIBLE

                                                                                        4             As set forth above, the County was owed not less than approximately $360,000.00 in

                                                                                        5 delinquent taxes as of the Petition Date on account of 29 different Properties yet the Debtor only

                                                                                        6 accounted for $12,726.12 of the County's claim on one of the Properties. These taxes will

                                                                                        7 continue to accrue applicable penalties and interest until paid in full.

                                                                                        8             Moreover, in order to cure the County's delinquent taxes during the life of the Debtor's

                                                                                        9 Plan, the Debtor must pay in excess of $9,100.00 per month for 60 months yet the Debtor only

                                                                                       10 proposes to pay $212.10 per month with zero percent interest under the Plan. See Plan, p. 7,

                                                                                       11 Section 3B. Thus, the Debtor's treatment of the County's claim is entirely inadequate and the Plan
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 is not feasible.
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13             Section 1325(a)(6) of the United States Bankruptcy Code provides:

                                                                                       14             . . . [T]he court shall confirm a plan if— . . .

                                                                                       15             (6) the debtor will be able to make all payments under the plan and to comply with the

                                                                                       16             plan.

                                                                                       17 see 11 U.S.C. § 1325(a)(6).

                                                                                       18             Thus, confirmation should be denied where the Debtor provides no evidence of her ability

                                                                                       19 to make all payments under the Plan under Section 1325(a)(6) of the Bankruptcy Code. See In re

                                                                                       20 Gavia, 24 B.R. 573, 574 (B.A.P. 9th Cir. 982) (“One requirement for confirmation of a Chapter 13

                                                                                       21 plan is proof that the debtor will be ‘able to make all payments under the plan and to comply with

                                                                                       22 the plan.’ 11 U.S.C. § 1325(a)(6). This is the so called feasibility requirement").

                                                                                       23             Given the Debtor's history and the inadequacies presented in the Debtor's Plan, the County

                                                                                       24 is not satisfied that the Debtor has the present and future financial capability to comply with the

                                                                                       25 terms of the Plan whether on its face or as modified. Clearly, there are many deficiencies

                                                                                       26 associated with this Plan, including issues of feasibility, the total amount of the County's claim and

                                                                                       27 total disregard for the claims of other creditors listed in the Debtor's Schedules.

                                                                                       28


                                                                                            20030.055/4843-8493-1737.1                             6
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03          Desc
                                                                                                                          Main Document    Page 7 of 11


                                                                                        1                                                    IV.

                                                                                        2        THE DEBTOR CANNOT MODIFY OR ALTER THE COUNTY'S SECURED TAX

                                                                                        3                                 CLAIM UNDER ANY CIRCUMSTANCES

                                                                                        4             The Debtor has no legal grounds to modify the County's secured claim respecting one of

                                                                                        5 the Properties and has provided erroneous claim and valuation information and without attaching

                                                                                        6 mandatory Court forms for a proposed modification. Therefore, the Debtor's unfounded request

                                                                                        7 must be denied.

                                                                                        8                                                    V.

                                                                                        9                                       RESERVATION OF RIGHTS

                                                                                       10             The County expressly reserves its right to supplement and/or amend this Opposition and to

                                                                                       11 introduce evidence at any hearing related to this Opposition.
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12                                                    VI.
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13                                             CONCLUSION

                                                                                       14             WHEREFORE, the County respectfully requests that this Court (i) sustain its Opposition

                                                                                       15 to confirmation of the Plan; and (ii) provide such further relief as the Court deems just and proper.

                                                                                       16

                                                                                       17 Dated: June 14, 2019                     STECKBAUER WEINHART, LLP

                                                                                       18

                                                                                       19
                                                                                                                                   By: /s/ Barry S. Glaser
                                                                                       20                                                    Barry S. Glaser
                                                                                       21                                          Attorneys for San Bernardino County Treasurer – Tax
                                                                                                                                   Collector
                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28


                                                                                            20030.055/4843-8493-1737.1                        7
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03                Desc
                                                                                                                          Main Document    Page 8 of 11


                                                                                        1                                      DECLARATION OF KELLY R. MCKEE

                                                                                        2             I, Kelly R. McKee, declare as follows:

                                                                                        3             1.        I am the Tax Sale Manager for the San Bernardino County Treasurer and Tax

                                                                                        4 Collector (the “County”). I submit this declaration in support of the County’s Opposition to

                                                                                        5 Chapter 13 Plan (the Opposition) in the above-referenced bankruptcy filed by debtor Brigitte Lyn

                                                                                        6 LaMonte (the “Debtor”). I have personal knowledge of the matters which are stated herein and, if

                                                                                        7 called upon as a witness, I could and would competently testify thereto.

                                                                                        8             2.        I am one of the custodians of the books, records and files of the County that pertain

                                                                                        9 to the Property. I have personally worked on these books, records and files, and as to the

                                                                                       10 following facts, I know them to be true of my own knowledge or I have gained knowledge of them

                                                                                       11 upon my review of the County’s records. These books, records and files were made at or about the
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                       12 time of the events recorded, and are maintained in the ordinary course of the County’s business at
STECKBAUER WEINHART,
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 or near the time of the actions, conditions or events to which they relate by a person who had

                                                                                       14 personal knowledge of the event being recorded and has or had a business duty to record such

                                                                                       15 event accurately. A part of my responsibilities include calculating and analyzing the amount of

                                                                                       16 secured and unsecured property taxes, including penalties, interest and other charges which are

                                                                                       17 owed to the County and pursuing the collection of delinquent taxes.

                                                                                       18             3.        As the Tax Sale Manager for the County, I am aware that on or about May 11, 2019

                                                                                       19 (the "Petition Date"), the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

                                                                                       20 United States Code.

                                                                                       21             4.        Based upon my review of the County's books and records, the Debtor and/or

                                                                                       22 various trusts formed by the Debtor on her behalf constitute the record owners of twenty-nine (29)

                                                                                       23 properties located in San Bernardino County. Based upon the Debtor's tax delinquencies, each of

                                                                                       24 the properties were eligible for a tax sale and were scheduled for public auction commencing on

                                                                                       25 May 11, 2019 through May 17, 2019.

                                                                                       26             5.        Of these twenty-nine (29) properties, seven (7) properties were not sold. However,

                                                                                       27 the County is authorized under state law to re-offer these unsold properties at the re-offer auction

                                                                                       28 within 90 days of the original sale date, which is scheduled to take place starting August 3rd


                                                                                            20030.055/4843-8493-1737.1                            8
                                                                                       Case 6:19-bk-14124-WJ             Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03                  Desc
                                                                                                                          Main Document    Page 9 of 11


                                                                                        1 through August 9th, 2019.

                                                                                        2             6.        Below is a chart describing each of the Properties along with the tax defaulted

                                                                                        3 amounts representing the total sum of $358,556.16 as of the Petition Date as well as the status of

                                                                                        4 the recent sale:

                                                                                        5             APN                  Property Address          Delinquent                  Status
                                                                                                                                                     Taxes as of
                                                                                        6                                                           Petition Date
                                                                                            0296-XXX-XX-XXXX             9 Fredalba, Running       $4,272.70          Sold
                                                                                        7                                Springs, CA 92382
                                                                                            0300-XXX-XX-XXXX             12273 Overcrest Drive,    $34,079.63         Sold
                                                                                        8                                Yucaipa, CA 92399
                                                                                            0322-XXX-XX-XXXX             12029 Bryant Street,      $26,860.06         Sold
                                                                                        9                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             12035 Bryant Street,      $9,485.01          Sold
                                                                                       10                                Yucaipa CA 92399
                                                                                            0322-XXX-XX-XXXX             35364 Yucaipa Blvd.,      $14,116.87         Sold
                                                                                       11                                Yucaipa, CA 92399
   LLP
                       333 S. HOPE STREET, 36TH FLOOR, LOS ANGELES, CALIFORNIA 90071




                                                                                            0331-XXX-XX-XXXX             302 Hemlock Drive,        $34,353.97         Sold
                                                                                       12                                Lake Arrowhead, CA
STECKBAUER WEINHART,




                                                                                                                         92353
                                    TEL 213.229.2868 • FAX 213.229.2870




                                                                                       13 0332-XXX-XX-XXXX               853 Arrowhead Villas      $22,483.53         Sold
                                                                                                                         Road, Arrowhead
                                                                                       14                                Villas, CA 92407
                                                                                            0490-XXX-XX-XXXX             Vacant land, 42829        $89,561.29         Not Sold
                                                                                       15                                Harper Lake Rd.,
                                                                                                                         Hinkley, CA 92347
                                                                                       16 0490-XXX-XX-XXXX               Vacant land in San        $34,200.02         Not Sold
                                                                                                                         Bernardino County
                                                                                       17 0490-XXX-XX-XXXX               Vacant land in San        $9,592.37          Sold
                                                                                                                         Bernardino County
                                                                                       18 0490-XXX-XX-XXXX               Vacant land in San        $3,674.24          Sold
                                                                                                                         Bernardino County
                                                                                       19
                                                                                            0490-XXX-XX-XXXX             Vacant land in San        $3,674.24          Sold
                                                                                       20                                Bernardino County
                                                                                            0493-XXX-XX-XXXX             Vacant land in San        $1,822.11          Not Sold
                                                                                       21                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $4,257.43          Sold
                                                                                       22                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $2,559.93          Not Sold
                                                                                       23                                Bernardino County
                                                                                            0496-XXX-XX-XXXX             Vacant land in San        $2,559.93          Not Sold
                                                                                       24                                Bernardino County
                                                                                            0502-XXX-XX-XXXX             Vacant land in San        $6,737.18          Sold
                                                                                       25                                Bernardino County
                                                                                            0502-XXX-XX-XXXX             Vacant land in San        $2,220.68          Sold
                                                                                       26                                Bernardino County
                                                                                            0504-XXX-XX-XXXX             Vacant land in San        $1,674.52          Sold
                                                                                       27                                Bernardino County
                                                                                            0504-XXX-XX-XXXX             Vacant land in San        $1,674.42          Sold
                                                                                       28                                Bernardino County


                                                                                            20030.055/4843-8493-1737.1                            9
Case 6:19-bk-14124-WJ   Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03   Desc
                        Main Document    Page 10 of 11
         Case 6:19-bk-14124-WJ            Doc 28 Filed 06/14/19 Entered 06/14/19 13:54:03                        Desc
                                          Main Document    Page 11 of 11



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333 S.
Hope Street, 36th Floor, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO CHAPTER 13 PLAN; MEMORANDUM
OF POINTS AND AUTHORITIES; AND DECLARATION OF KELLY R. MCKEE IN SUPPORT THEREOF will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 14, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Rod Danielson (TR) notice-efile@rodan13.com
        Barry S Glaser bglaser@swesq.com, erhee@swesq.com
        Valerie Smith claims@recoverycorp.com
        United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 14, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor, In Pro Per
Brigitte Lyn LaMonte
35364 Yucaipa Blvd
Yucaipa, CA 92399

                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 14, 2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express
Hon. Wayne Johnson
United States Bankruptcy Court
3420 Twelfth Street, Crtrm 304
Riverside, CA 92501
                                                                            Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 14, 2019                     Patricia Dillamar                           /s/ Patricia Dillamar
 Date                              Printed Name                                Signature




20030.055/4825-9985-2954.1
